     Case 2:19-cv-01060-TLN-EFB Document 28 Filed 07/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTWONE LOVEST,                                    No. 2:19-cv-01060-TLN-EFB
12                       Plaintiff,
13           v.                                          ORDER
14    RALPH DIAZ, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 4, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 22.) Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed May 4, 2020 (ECF No. 22), are ADOPTED

28                IN FULL; and
                                                         1
     Case 2:19-cv-01060-TLN-EFB Document 28 Filed 07/07/20 Page 2 of 2

 1         2. Plaintiff’s claims against Defendants Diaz, Lizarraga, Knight, Charon, and Walizer are

 2            DISMISSED without prejudice.

 3         3. This action proceeds against Defendant LaRosa per the magistrate judge’s screening

 4            order (ECF No. 20) and Plaintiff’s notice of intent (ECF No. 21).

 5         IT IS SO ORDERED.

 6   DATED: July 6, 2020

 7

 8

 9                                                      Troy L. Nunley
10                                                      United States District Judge

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
